Shepley, C. J.
— The suit is for a trespass alleged to have been committed upon the person of the plaintiff on December 11,1849, on the high seas. The parties arrived in California in the month of May, 1850, where they remained until the spring following, when the plaintiff returned to.Ms home in this State. The defendant did not return till June, 1852. The* statute of limitations, c. 146., § 3, is presented as a bar to' the suit.
The provision is, that all actions of this description shall be commenced within two years next after the cause of action shall acerue. The tenth section provides, if any person entitled to bring such action shall, when the cause of action accrues, be without the limits of the United States, he may bring the action within the times limited, after the disability shall be removed. The word “ disability” appears to have been used with reference to the preceding condition of the party as an infant feme covert, or as insane, imprisoned or without the limits of the United States; and when the party is no longer in either of those conditions the disability is removed. It is however insisted, that the phrase without the limits of the United States should be considered as equivalent to the phrase “ beyond seas,” used in the statute of 21 Jac. 1, and in the statutes of several States of the Union. The recognized construction of those words *308required a return of tbe person within the country or state making the enactment before his disability would be removed.
In the Act of 1786, c. 52, after the words “beyond sea,” the words “ without any of the United States,” were inserted, and the same language was used in the statute of 1821, c. 52, § 9. The legal effect of the insertion of these last words had been considered in the case of Whitney v. Goddard, 20 Pick. 304. The opinion in that case was published during the year before the revision of the statute of this State was reported to the legislature, at its session, in January, 1840. In that revision, as if the design was to remove all doubt, the words beyond sea were omitted, and the exception appears to have been designed to include only those without the limits of the United States; and the disability would therefore be removed upon a return within those limits.
The cause of action cannot be considered as not accruing on account of the absence of the defendant from this State by the provisions of the twenty-eighth section of the statute. Crehore v. Mason, 23 Maine, 413.
According to the agreement of the parties the entry will be Plaintiff nonsuit.
Tenney, Howard, Wells and Appleton, J. J., concurred.